Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9, 16 and 17 are objected to because of the following informalities:  
In claim 9, “the air pump mechanism are positioned” should read –the air pump mechanism [[are]]is positioned—
In claim 16, “two cleaning components” should read –the two cleaning components—
In claim 17, “on the sidewall of” should read –on [[the]]a sidewall of—
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang (US 2019/0038101).
Regarding claim 1, Jang discloses a cleaning module (item 1, figure 1 below), comprising: 
a box body (includes items 30 and 40; figure 1); 

    PNG
    media_image1.png
    507
    612
    media_image1.png
    Greyscale

Figure 1. 
at least one driving mechanism (includes items 47, 65, 414, 415; figures 4 and 23 below) positioned on a bottom surface of the box body (driving mechanism is positioned on bottom surface portion 361 of item 30, which is defined to be a bottom surface of a part of the box body; paragraph 0139) and comprising at least one drive shaft (item 414, figure 23); 

    PNG
    media_image2.png
    500
    514
    media_image2.png
    Greyscale

Figure 4. 
and at least one rotating plate assembly (items 41, figure 23 below), each rotating plate assembly connected to a corresponding drive shaft (items 41a and 41b connect to their corresponding drive shafts 414; figure 23 below) and comprising a cleaning surface (cleaning surface is defined as surface of items 41a and 41b facing away from the driving mechanism, similar to applicant’s disclosure; cleaning surface is seen in figure 24 below), and the cleaning surface configured to rotate under the drive of the corresponding drive shaft to clean a to-be cleaned surface (cleaning surface rotates with respect to items 41a and 41b).

    PNG
    media_image3.png
    757
    458
    media_image3.png
    Greyscale

Figure 23. 
Regarding claim 2, Jang discloses the cleaning module as claimed in claim 1, wherein the bottom surface of the box body defines at least one groove (items 36 on left and right of bottom surface 361 in figure 4 above) configured to receive the at least one driving mechanism (grooves 36 are configured to hold a portion of the at least driving mechanism when in use). 

Regarding claim 3, Jang discloses the cleaning module as claimed in claim 1, wherein the box body defines a liquid cavity for storing cleaning liquid (item 81 stores water W, figure 12 below), 
the bottom surface of the box body defines at least one liquid outlet (items 87 on bottom surface 361, figure 4 above), and each liquid outlet communicates with the liquid cavity and is configured to output the cleaning liquid (paragraph 0120); 
each rotating plate assembly comprises: 
a rotary plate (items 412 on each rotating plate 41a and 41b; paragraph 0038, figure 23 above) connected to the corresponding drive shaft, the rotary plate comprising a first surface (first surface defined as surface seen in figure 23 above, closest to driving mechanism) facing the at least one driving mechanism and a second surface opposite to the first surface (second surface on opposite end of first surface with item 411 attached; figure 23), the first surface defining an annular recess (defined as recess in center of item 412 surrounding shaft 414, seen in figure 23) corresponding to a respective one liquid outlet in position (similar to applicant’s disclosure, annular recess corresponds to liquid outlets 87 when water is being applied to surface), the annular recess comprising a bottom defining a plurality of through holes (items 412a, paragraphs 0171-0172, figure 23 above); 
and a cleaning component positioned on the second surface of the rotary plate (item 411, figures 23 above and 24 below), and the cleaning surface formed on a surface of the cleaning component facing away from the rotary plate (figures 23 and 24).

    PNG
    media_image4.png
    714
    707
    media_image4.png
    Greyscale

Figure 24. 

Regarding claim 4, Jang discloses the cleaning module as claimed in claim 1, wherein the at least one rotating plate assembly comprises two rotating plate assemblies (item 41 includes two rotating plate assemblies, 41a and 41b; figure 23 above), and the two rotating plate assemblies are positioned side by side (figures 23 and 24); 
and the at least one driving mechanism comprises two driving mechanisms (both rotating plate assemblies, 41a and 41b, include a respective driving mechanism which includes items 47, 65, 414, 415; figures 4 and 23), each driving mechanism is corresponding to a respective one of the two rotating plate assemblies, and each driving mechanism comprises one drive shaft (each driving mechanism includes drive shaft 414, figure 23).

Regarding claim 5, Jang discloses the cleaning module as claimed in claim 4, wherein the bottom surface of the box body defines two grooves spaced apart from each other (bottom surface of body includes both 361s which includes the two grooves 36; both grooves are spaced apart from each other, seen in figure 4 above), and each groove receives a respective one of the two driving mechanisms (grooves 36 are configured to hold a portion of the at least driving mechanism when in use).

Regarding claim 6, Jang discloses the cleaning module as claimed in claim 5, wherein the box body defines: 
a liquid cavity for storing cleaning liquid (item 81 stores water W, figure 12 below); 
and a receiving cavity (according to The Free Dictionary, “cavity” is defined as a hollow area within the body, or a hole; therefore, items 87, 441 and 443, seen in figures 4, 23, and 24 above, are defined as the receiving cavity since these components form a channel for liquid to pass through; paragraph 0203) separated from the liquid cavity and communicating with the two grooves, parts of the two driving mechanisms are received in the receiving cavity (item 445a which is part of a portion of the driving mechanism, item 47, is defined to be received in end of receiving cavity with item 443; paragraph 0206).

Regarding claim 7, the claimed subject matter is the same as that in claim 3. Therefore, the same rejection applies. Please see the rejection of claim 3 for details. 

Regarding claim 17, Jang discloses the cleaning module as claimed in claim 1, further comprising a dust collector positioned on the sidewall of the box body (item 50 is defined as the dust collector and is positioned on the lower sidewall of item 30, which is a part of the box body; annotated figure 12 below) and cooperating with the box body to define a dust chamber (according to The Free Dictionary, “cooperating” is defined as to work or act together; therefore, the dust collector 50 and the box body 30 and 40 attach together in order for item 30 to cover items 50 and 53a and therefore, indirectly define a dust chamber 53a; figure 12 below). 

    PNG
    media_image5.png
    395
    755
    media_image5.png
    Greyscale

Annotated Figure 12. 

Regarding claim 20, Jang discloses a cleaning robot (defined as item 1 plus controller Co), comprising a robot body (defined as outer structure of item 1, figure 1 above), the cleaning module detachably positioned on the robot body (a portion of the cleaning module, item 40, is detachably coupled to outer surface of item 30, which is a part of the robot body). 

Claims 1, 3-4 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin (US 2019/0328201).
Regarding claim 1, Shin discloses a cleaning module (item 10, figure 1), comprising: 
a box body (item 100, figure 1 below); 
at least one driving mechanism (items 170 and 171, figure 6 below) positioned on a bottom surface (bottom surface is defined as item 110; therefore, driving mechanisms 170 and 171 are positioned on the inner portion of the bottom surface) of the box body and comprising at least one drive shaft (item 190, figure 27); 

    PNG
    media_image6.png
    341
    525
    media_image6.png
    Greyscale

Figure 1. 
and at least one rotating plate assembly (items 40 and 41, figure 6), each rotating plate assembly connected to a corresponding drive shaft (items 40 and 41 connected to items 190 of their corresponding drive mechanisms via items 421; paragraph 0512) and comprising a cleaning surface (items 402 and 404, figure 6), and the cleaning surface configured to rotate under the drive of the corresponding drive shaft to clean a to-be cleaned surface.

    PNG
    media_image7.png
    596
    579
    media_image7.png
    Greyscale

Figure 6. 
Regarding claim 3, Shin discloses the cleaning module as claimed in claim 1, wherein the box body defines a liquid cavity (item 200, figure 8) for storing cleaning liquid, 
the bottom surface of the box body defines at least one liquid outlet (item 110 includes liquid outlet 119, figures 21 and 22), 
and each liquid outlet communicates with the liquid cavity and is configured to output the cleaning liquid (water flows from item 200 through item 119 onto mops 40 and 41); 
each rotating plate assembly comprises: 
a rotary plate (item 40 and 41, figure 6) connected to the corresponding drive shaft, the rotary plate comprising a first surface (top surface of items 420 and 440 when viewing figure 6) facing the at least one driving mechanism and a second surface (bottom surface of items 420 and 440 when viewing figure 6) opposite to the first surface, the first surface defining an annular recess (recess defined within center of items 420, 440 within rib 426, figure 33 below) corresponding to a respective one liquid outlet in position, the annular recess comprising a bottom defining a plurality of through holes (item 424, figure 33); 
and a cleaning component positioned on the second surface of the rotary plate (item 402 attached to bottom of item 420 and item 404 attached to bottom of item 440; figure 6), and the cleaning surface formed on a surface of the cleaning component facing away from the rotary plate.

    PNG
    media_image8.png
    318
    653
    media_image8.png
    Greyscale

Figure 33. 
Regarding claim 4, Shin discloses the cleaning module as claimed in claim 1, wherein the at least one rotating plate assembly comprises two rotating plate assemblies (items 40 and 41, figure 6), and the two rotating plate assemblies are positioned side by side (figure 2); 
and the at least one driving mechanism comprises two driving mechanisms (includes items 170 and 171, which are separate driving mechanisms for the separate rotating plate assemblies 40 and 41), each driving mechanism is corresponding to a respective one of the two rotating plate assemblies, and each driving mechanism comprises one drive shaft (both items 170 and 171 have their respective drive shaft 190, figure 27).

Regarding claim 19, Shin discloses the cleaning module as claimed in claim 1, further comprising an auxiliary wheel structure (items 124 and 126, figure 3 below) on the bottom surface of the box body (items 124 and 125 are positioned on the outer portion of the bottom surface 110; figure 3), and the auxiliary wheel structure comprising a rotating wheel (items 124 and 126 are defined as rollers which are rotating wheels). 

    PNG
    media_image9.png
    421
    568
    media_image9.png
    Greyscale

Figure 3. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2019/0038101) in view of Swett (US 2019/0142233) and further in view of Berfield (US Patent No. 4,270,668). 
Regarding claim 18, Jang discloses the cleaning module as claimed in claim 17, but does not explicitly disclose wherein the dust collector is separable from the box body and the dust collector comprises a pivot and a buckle, the box body comprises a pivot receiver and a buckle receiver, the pivot is positioned in the pivot receiver and the buckle is positioned in the buckle receiver. 
However, Swett discloses a cleaning module comprising a dust collector (item 100, figure 1), the dust collector comprises a pivot (item 216, paragraph 0058, figure 5B) and a buckle (item 1000, figures 10A and 10B), the box body comprises a pivot receiver and a buckle receiver, the pivot is positioned in the pivot receiver and the buckle is positioned in the buckle receiver (corresponds to surface within item 102 which items 216 and 1000 mount to; figure 1). 
Additionally, Berfield teaches it is old and well known in the art to use a pivot (item 50, figures 1 and 2) and a buckle (item 32, figures 1 and 2) as a locking mechanism for maintaining a lid in place on a container, such as a vacuum cleaner tank (Berfield, abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dust collector as disclosed in Jang to be separable from the box body through a pivot and buckle locking mechanism, as taught in Swett and Berfield, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (see MPEP 2144.04-V-C) for the purpose of maintenance/repair and in order to make it easier for the user to handle the dust collector when emptying the dirt/debris from the dust chamber.  

Allowable Subject Matter
Claims 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the closest art of record, Jang (US 2019/0038101) discloses the cleaning module as claimed in claim 7, further comprising a water pump (item 65, not an air pump as required by the claim). Even though an air pump mechanism is capable of being modified into the cleaning module, Jang, alone or in combination, does not teach, suggest or make obvious, at least a part of the air pump mechanism positioned in the receiving cavity and an air channel communicating with the air pump, the air channel running through a partition wall between the liquid cavity and the receiving cavity, and communicating with the liquid cavity, as required by the claim, in combination with the additional elements of the claim. 
Claims 9-15 are dependent on claim 8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723